EXHIBIT 99.1 Preferred RX, LLC Financial Statements Years Ended December 31, 2013 and 2012 The report accompanying these financial statements was issued by BDO USA, LLP, a Delaware limited liability partnership and the U.S. member of BDO International Limited, a UK company limited by guarantee. Preferred RX, LLC Contents Report of Independent Registered Public Accounting Firm 2 Financial Statements Balance Sheets 3 Statements of Operations 4 Statements of Members’ Equity 5 Statements of Cash Flows 6 Notes to Financial Statements 7 1 Tel: 214-969-7007 Fax: 214-953-0722 www.bdo.com 700 North Pearl, Suite 2000 Dallas, TX 75201 Report of Independent Registered Public Accounting Firm To the Members of Preferred RX, LLC Arlington, Texas We have audited the accompanying balance sheets of Preferred RX, LLC as of December 31, 2013 and 2012 and the related statements of operations, members’ equity, and cash flows for the years then ended. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Preferred RX, LLC at December 31, 2013 and 2012, and the results of its operations and its cash flows for the years then ended, in conformity with accounting principles generally accepted in the United States of America. BDO USA, LLP Dallas, Texas September 30, 2014 BDO USA, LLP, a Delaware limited liability partnership, is the U.S. member of BDO International Limited, a UK company limited by guarantee, and forms part of the international BDO network of independent member firms. BDO is the brand name for the BDO network and for each of the BDO Member Firms. 2 Preferred RX, LLC Balance Sheets December 31, Assets Current Assets Cash and cash equivalents $ $ Accounts receivable Prepaid expenses and other current assets - Total current assets Property and equipment, net Other assets Total Assets $ $ Liabilities and Members’ Equity Current Liabilities Accounts payable $ $ Accrued expenses and other current liabilities Deferred revenue Member loans - Total Liabilities Commitments and Contingencies (see Note 7) Members’ Equity Common units, no par value (1,000 units authorized, issued and outstanding as of December 31, 2013 and 2012) - - Paid-in capital Retained earnings (accumulated deficit) ) Total Members' Equity Total Liabilities and Members' Equity $ $ See accompanying notes to these financial statements. 3 Preferred RX, LLC Statements of Operations Years ended December 31, Net Revenues $ $ Costs and expenses Personnel expenses Selling, general and administrative License fee for software from member Administrative services from related parties Depreciation and amortization Total costs and expenses Operating income Other income Interest on member loans ) ) Total other income (expenses) ) ) Earnings before provision for income taxes Income tax expense Net Income $ $ Basic and diluted income per unit $ $ Weighted average units outstanding See accompanying notes to these financial statements. 4 Preferred RX, LLC Statements of Members’ Equity Retained Earnings Common Interest Paid-in (Accumulated Units Amount Capital Deficit) Total Balance December 31, 2011 $
